Electronically Filed
                                                        Supreme Court
                                                        SCWC-30186
                                                        28-OCT-2013
                                                        11:49 AM



                               SCWC-30186


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            STATE OF HAWAI'I,

                     Respondent/Plaintiff-Appellant,


                                   vs.


                             HERMAN DECOITE,

                     Petitioner/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30186; FC-CR NO. 09-1-0127(4))


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Petitioner/Defendant-Appellee’s Application for Writ of


 Certiorari filed on September 16, 2013, is hereby accepted and


 will be scheduled for oral argument.     The parties will be


 notified by the appellate clerk regarding scheduling.


           DATED: Honolulu, Hawai'i, October 28, 2013.


 Summer M.M. Kupau                  /s/ Mark E. Recktenwald

 for petitioner

                                    /s/ Paula A. Nakayama


                                    /s/ Simeon R. Acoba, Jr. 


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack